Citation Nr: 9927799	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-01 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a bilateral knee 
disorder.

5.  Entitlement to a total rating based upon individual 
unemployability due to service connected disabilities.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney



ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied the benefits sought.  The veteran had 
active service from September 1953 to August 1955.

In July 1999, the Board remanded this claim to clarify 
whether the veteran appeared for a scheduled March 1998 
hearing before an RO hearing officer.  The RO thereafter 
noted in the claims file that the veteran did not appear for 
the hearing.  The claim has since been referred to the Board 
for appellate review.


FINDINGS OF FACT

1.  The veteran's service medical records have been 
destroyed.

2.  Competent medical evidence has not been submitted to 
establish a nexus between any possible current hearing loss 
disability and tinnitus to service or to any incident 
thereof.

3.  The veteran has not submitted evidence that would reflect 
that arthritis of the spine or knees became manifest to a 
compensable degree within one year following separation from 
service.

4.  Competent medical evidence has not been submitted to 
establish a nexus between current diagnoses of arthritis of 
the spine and knees to service or to any incident thereof.

5.  The veteran is not service-connected for any disability.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran's claim for service connection for tinnitus 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's claim for service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The veteran's claim for service connection for a 
bilateral knee disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

5.  The requirements for a total evaluation based upon 
unemployability due to a service-connected disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  Impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 
hertz, is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies, 500, 1,000, 
2,000, 3,000 or 4,000 are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (1998).

However, the threshold question in any claim for VA benefits 
is whether the claim is well grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in-service 
injury or disease and the current disability.  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  Epps v. Gober, 126 F.3d 1464 (1997).  
With respect to a chronic disability subject to presumptive 
service connection, such as arthritis, evidence that the 
chronic disorder was manifested to a compensable degree 
within the prescribed period, one year following separation 
from service, is sufficient to establish evidence of the 
required nexus.  See 38 C.F.R. §§ 3.307, 3.309 (1998); Traut 
v. Brown, 6 Vet. App. 498, 502 (1994).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

The veteran's service medical records were destroyed by fire 
in July 1973 at the National Personnel Records Center in St. 
Louis, Missouri.  The record reflects that the RO made 
diligent efforts to obtain alternative records, to no avail.  
The VA has a heightened duty to explain the reasons and bases 
for its decision when the veteran's service medical records 
are missing.  See O'Hare v. Derwinski, 1 Vet.App. 365, 367 
(1991).  In this regard, the absence of service medical 
records is not dispositive of the veteran's claims.

The veteran stated in his August 1996 claim that he was 
seeking service connection for hearing loss, tinnitus, a back 
disorder and a bilateral knee disorder.  The claim form 
requested that applicants also list the date that each 
claimed disorder began; the veteran did not provide this 
information.  A review of the claims file reflects that no 
underlying theory or contention has been made by the veteran 
or his attorney since the claim was received by the RO as to 
why any of the claimed disabilities were related to service.  
He did indicate in the August 1996 claim that all of his 
medical treatment was obtained from the VA.

In November 1996, the RO requested that the VA medical center 
in Grand Isle, Nebraska provide them with all outpatient 
treatment records and hospital summaries.  As a result, a 
January 1994 VA treatment record was sent to the RO, which 
noted that the veteran had moderate to severe bilateral 
sensorineural hearing loss and frequent complaints of 
tinnitus.  A history of both military and civilian noise 
exposure was given.  While a stamped notation referenced an 
audiogram, such is not included in VA treatment records 
provided by the Grand Isle, Nebraska.  As it appears that all 
records were sent, further inquiry into a possible audiogram 
does not appear useful.  Other VA treatment records beginning 
in 1990 reflect the veteran's ongoing difficulties with 
arthritis in his back and knees.  

In July 1997, the veteran was provided a VA examination as a 
result of this claim.  The veteran related that he had not 
been employed over the past nine years as a result of various 
disabilities, particularly in his knees.  Degenerative 
changes in the lower cervical and lumbar spine, as well as in 
both knees, were noted in X-rays.  An etiology of these 
disorders was not given in the resulting examination report.

Initially, the Board notes that it is by no means clear that 
the veteran's level of hearing loss rises to the level of a 
disability for VA compensation purposes within the meaning of 
38 C.F.R. § 3.385.  Objective evidence has not been submitted 
that would reflect that his hearing loss meets any of the 
three criteria.  However, even assuming that the veteran's 
hearing loss does rise to the level of a VA disability, 
competent medical evidence has not been submitted that would 
establish that hearing loss or tinnitus is the result of the 
veteran's active service.  In this regard, the January 1994 
notation does not provide the required nexus, as a medical 
history, merely because it is transcribed by a medical 
professional, does not rise to competent medical evidence to 
establish a well grounded claim.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  The January 1994 entry notably did not 
record that the clinician's opinion was that the veteran's 
hearing loss or tinnitus was the result of active service or 
to any incident thereof.  Indeed, no opinion as to etiology 
from the clinician is contained in that entry.

In a similar manner, competent evidence has not been 
submitted that would establish any relationship between the 
veteran's active service and his post-service diagnosis of 
arthritis of the spine or knees.  Finally, the Board would 
note that the veteran was diagnosed with arthritis of the 
spine and knees many years after his separation from active 
service.  Thus, arthritis of either the spine or the knees 
cannot be presumed service connected under 38 C.F.R. § 3.307 
and § 3.309.  

In light of the above, the Board finds that the veteran's 
claims for service connection are not well grounded, and must 
be denied on this basis.  In so doing, the Board notes that 
it has not been made aware of any outstanding evidence which 
could serve to well ground the veteran's claims for service 
connection.  In any event, the VA has no duty to assist in 
the absence of a well-grounded claim.  Epps, 126 F.3d at 
1468; Grivois v. Brown, 6 Vet. App. 136, 140 (1994).  
Finally, there is no further duty on the part of VA to inform 
the veteran of the evidence necessary to complete his 
application for the benefit sought.  38 U.S.C.A. § 5103 (West 
1991); McKnight v. Gober, 131 F. 3d 1483 (Fed. Cir. 1997).

Total Rating

A total disability rating for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as the result of two or more service-connected 
disabilities, provided at least one disability is rated at 40 
percent or more, and there is sufficient additional service-
connected disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (1998).

Nonetheless, this claim is not to be determined on a "well 
grounded" basis.  The United States Court of Appeals for 
Veterans Claims has "noted that the use of the term 'well-
grounded' should be confined to an evidentiary context.  
'[W]here the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the BVA terminated 
because of the absence of legal merit or the lack of 
entitlement under the law'."  See Shields v. Brown, 8 Vet. 
App. 346, 351-352 (1995) [citing Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994)].

The veteran has to date not been granted service connection 
for any disability by the RO.  This Board decision further 
has not granted service connection for any disability.  As 
the veteran is not in receipt of service connection, the 
veteran has not presented a valid claim for a total 
disability rating due to individual unemployability as a 
result of service connected disabilities.  Accordingly, there 
is no legal basis upon which to grant a total rating due to 
service connected disabilities.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
is not for application.  38 U.S.C.A. § 5107 (b)(West 1991).




ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a back disorder is denied.

Service connection for a bilateral knee disorder is denied.

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

